90 B.R. 567 (1988)
In re Hubert H. MILLERS and Cecilia C. Millers, Debtors.
Bankruptcy No. 88-01675-BKC-SMW.
United States Bankruptcy Court, S.D. Florida.
September 12, 1988.
Bernard I. Rappaport, Miami, Fla., for debtors.
Todd S. Frankenthal, English, McCaughan & O'Bryan, Ft. Lauderdale, Fla., for Glendale Federal.

ORDER DENYING CONFIRMATION AND DISMISSING CASE
SIDNEY M. WEAVER, Bankruptcy Judge.
THIS CASE came on to be heard on August 26, 1988 for confirmation of the Debtors' proposed Chapter 13 Plan, the Court having heard from counsel for the Debtors, counsel for the Trustee and various *568 other interested parties and counsel, and being otherwise fully advised in the premises, it is
ORDERED as follows:
1. That upon the request of the Trustee, this case is hereby dismissed with prejudice to the Debtor ever refiling a bankruptcy proceeding in this or any other bankruptcy court within the United States of America.
2. That dismissal of this case is based upon the failure of the Debtors to appear at the Section 341 Meeting of Creditors or at the Confirmation Hearing and, additionally, on the failure of the Debtors to accurately and completely execute their schedules and statement of financial affairs. In fact, the Debtors have attempted to perpetuate a fraud on this Court and on the creditors of the Debtors' estate by altering their names and social security numbers in order to file the instant bankruptcy proceeding, while failing to list the prior bankruptcies filed by them and responding to the question in the statement of affairs regarding prior bankruptcies by stating that there were no prior bankruptcies filed by these Debtors.
3. That the Court has been provided with information relating to the social security numbers utilized by the Debtors in this and other proceedings, which information is attached hereto as Exhibit "A"[*] and indicates the use by these Debtors of fraudulent social security numbers belonging to other persons, some of which are deceased. Attached hereto as Exhibit "B" is a bankruptcy history of the Debtors indicating the various bankruptcies filed by these Debtors and the social security numbers and names utilized in those cases together with all pertinent case number and disposition information as well as the trustee assigned to each particular case.
4. That based upon the foregoing, the Court finds that the Debtors have grossly abused the bankruptcy process in the United States and have flagrantly violated the rules relating thereto, all of which merits the dismissal of this case with prejudice to the refiling of any bankruptcy proceedings by these Debtors at any time in the future.
5. That the Trustee shall turn the foregoing information over to the Federal Bureau of Investigation for any further proceedings which may be appropriate.

EXHIBIT B

BANKRUPTCY HISTORY OF DEBTORS
On July 20, 1988 two F.B.I. agents visited Judge Weaver's chambers to discuss the following cases:
(1) Vol. 13 May 5, 1980 # 80-00516-BKC-TCB Tavormina
  Names: Hubert Millers # XXX-XX-XXXX
    Cecilia Millers # XXX-XX-XXXX
  Address: 66 N.E. 159th Street
Case Dismissed w/ prejudice for 6 months January 21, 1982 Order of Dismissal Vacated on Feb. 11, 1982 and case dismissed once again on March 5, 1982.
* Attorney Solomon Weiss
(2) Vol. 7 October 7, 1983 # 83-01850-BKC-SMW TAVORMINA
  Names: Hubert Earl Miller
    # XXX-XX-XXXX
    Cecilia Adessa Miller # XXX-XX-XXXX
  Address: 66 N.E. 159th Street
  Debtors Discharged January 20, 1984
  Case Closed November 28, 1984
  Attorney: Burton D. Levey, Esq.
(3) Vol. 13 April 11, 1984 # 84-00685-BKC-SMW Roth
  Names: Hubert Miller # XXX-XX-XXXX
    Cecilia Miller # XXX-XX-XXXX
  Address: 66 N.E. 159th Street
Debtors Dismissed w/ prejudice for 6 months on November 1, 1984.
* * Debtors filed before scheduled foreclosure.
* Attorney Steven Jacob
(4) Vol. 13 June 28, 1985 # 85-01433-BKC-SMW Roth
  Names: Hubert E. Miller # XXX-XX-XXXX
    Cecilia Miller # XXX-XX-XXXX
  Address: 66 N.E. 159 Street
    N. Miami Beach, Florida 33162

*569 * * Indicated in Bankr. Appl. that they had previously filed Bankr. in the following:
84-0685-BKC-Gassen Vol. 13 (Dismissed)
83-1850-BKC-SMW Vol. 7 (Discharged 1/20/84)
* Attorney Steven Jacob
Case was dismissed on July 31, 1985 on debtor's motion to dismiss because they were unable to fund a plan.
* Case was filed before scheduled foreclosure
(5) Vol. 13 May 2, 1988 # 88-01675-BKC-SMW Roth
  Names: Hubert H. Millers
    # XXX-XX-XXXX
    Cecilia C. Millers # XXX-XX-XXXX
  Address: 1098 N.E. 95th Street
Debtors indicated in their application that they had not previously filed for bankruptcy. However, their signatures on the petition are identical to their signatures in the 85-01433-BKC-TCB petition. The debtors have only changed their middle initials and their social security numbers.
* Attorney Bernard I. Rappaport
NOTES
[*]  Editor's Note: Deleted by court for purposes of publication.